Title: James Madison to Edward Everett, December 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        It occurs that the notions prevailing here agst. any subordination in the highest Judicial Authy of the State to that of the U. S. & the spirit of Criticism of which there have been
                            examples, may render the word concurrent, preferable to that of co-ordinate as applied in one
                            of the paragraphs of my letter of —Be so good therefore as to erase the latter & insert the former. The
                            change seems to be merely verbal, and insignificant: but the subject is a tender & even a sore one in this quarter,
                            and can not be touched too discreetly. Co-ordinate, tho guarded, by the phrase, in all cases
                        
                            
                                
                            
                        
                    